Title: Tench Ringgold to James Madison, 5 August 1827
From: Ringgold, Tench
To: Madison, James


                        
                            
                                My Dear Sir
                            
                            
                                
                                    Orange Court House
                                
                                August 5th 1827
                            
                        
                        You will perceive by the enclosed letter from Mr Southard, that, it was our calculation to have had the
                            pleasure to call on you, on our way to the Sulphur Spring. I reached here this morning and Judge Brooke was just arrived
                            in Mr. Southard’s carriage which will force me to go on with him this evening to Gordonsville. I regret most sincerely it
                            will not be in my power now to visit yourself & Mrs. Madison but will certainly have that honor as we return;
                            please present my most respectful compliments to Mrs Madison & tell her, that I left Oak Hill the day before
                            yesterday & was charged by Mrs. Monroe & Mrs Hay to present their affectionate regards to her. Mr. Monroe
                            has had a pretty smart attack of the kind you encountered at Charlottesville since he reached home, but is quite
                            recovered. I am glad to hear from Paul that your health is restored. Judge Brooke requests me to express his regret at not
                            being able to call on you at this time. He will be with us on our return. With my respectful compliments to Mrs. Madison,
                            I remain with the most exalted respect & regard Dear Sir Your most obliged Sert
                        
                            
                                Tench Ringgold
                            
                        
                    